                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

 WILD GOOSE ENTERPRISES, INC.,  :               Case No. 3:20-cv-340
                                :
      Plaintiff,                :
                                :               Judge Thomas M. Rose
 vs.                            :
                                                Magistrate Judge Sharon L. Ovington
 IRON FLAME TECHNOLOGIES, INC., :
                                :
      Defendant.                :
                                :


                                        ORDER


       This matter is before the Court sua sponte following the granting of Defendant Iron

Flame Technologies, Inc.’s attorneys’ unopposed motion to withdraw. (See 5/26/21

Notation Order granting Doc. #24).

       Corporate entities such as Iron Flame Technologies, Inc. may not proceed pro se in

federal court. See State Auto Ins. Co. v. Thomas Landscaping & Const., Inc., 494 Fed.

App’x 550 (6th Cir. 2020); Baker v. Bensalz, No. 1:18-cv-757, 2020 WL 1083606, fn.3

(S.D. Ohio March 3, 2020); Zobele Mexico, S.A. DE C.V. v. TSS Technologies, Inc., No.

1:18-cv-596, 2019 WL 1130752, *2 (S.D. Ohio Feb. 13, 2019) (“It is insufficient for a

person to attempt to represent a corporation as an officer of the corporation.”) (citation

omitted). However, Defendant currently is not represented in this matter.

       Accordingly, Defendant Iron Flame Technologies, Inc. hereby is ORDERED to

obtain new trial counsel within 30 days after the date of this Order. Such new counsel must

appear on the record in this matter and file any Answer or other response on Defendant’s
behalf by the extended deadline of June 30, 2021.. (See 5/26/21 Notation Order granting

Doc. #26). Failure to have new counsel appear and answer on Defendant’s behalf by the

stated deadline may result in the entry of default judgment in Plaintiff’s favor.

       The Clerk of this Court is DIRECTED to send a copy of this order by regular mail

to:

       1) Iron Flame Technologies, Inc.
          111 South Calvert Street, Suite 1802
          Baltimore, MD 21202

       2) Iron Flame Technologies, Inc.
          c/o Tarik S. Nasir, Registered Agent
          9714 Pine Arcade
          Laurel, MD 20723

       IT IS SO ORDERED.

May 27, 2021                                    s/Sharon L. Ovington
                                                Sharon L. Ovington
                                                United States Magistrate Judge
